THEA~TORNEYGENERAL
                    OF TEXAS



                              December 20, A973


The Honorable Thomas W. Brown                   Opinion No. H- 187
Director, Texas Board of Private
Investigators and Private Security              l&e: Licensing statutes applicable
Agencies                                             to private patrol operator0
959 Reinli, Suite 201                                and private patrol security
Austin, Texas 707%                                   operators [Article 4413
                                                     (L9bb),, V. T. C. S. 1


Dear Mr. Brown:

       Your Board has asked OUEopinion in answer to three queetions having
to do with Article 4413 (29bb), Vernon’s Texas Civil Statutes, the Private
Investigators and Private Security Agcnci,ee Act.  Your questions are:

                “Does the ieauanee of a Claes 8 License as defiaed
      in Section 16 (b)(Z) authorhe a person to engage in the
      business of or perform the services of all the services
      enumerated in Section 2( 2) and defined s&&atcly    in Section
      2(s)(6)(7) and (9)7

              “Is the ‘private patrol security operator’ defined in
      Section 2(2) the same thin:g as the ‘private patrol operator’
      referred to in Section 3(c)?

              “Is an applicant for a license to operate a ‘security
      system service’ as that term is defined in Section 2(7)
      required to meet the experience requirements set out in
      Section 3(c)?”

      Article 4413 (29bb), V. T. C. S., hereafter referred to as “the Act”
provides in 5 lb(b) for three license classifications: (1) a Class A license
covering the operations of a private detective or private investigator; (2)
The Honorable Thomas W. Brown, page 2 (H-187)


a Class B license covering: “all business defined in Subchapter A, ‘Section
2(2); alarm signal, companies, watchmen, guards, patrol, courier service,
armored car service, guard dog service:” and (3) Class C which covers
all operations included within Class A and Class B. Section 2 of the Act
was,amended by the 63rd Legislature (Acts 1973, 63rd. Leg. Ch. 130, p.
280). Section 2(2) referred to in your first two questions defines the
business activities incorporated within a Class B license as “private patrol
security operator or operator of a private.patrol seririce”‘:to mean:

      II[A] ny person who furnishes or agrees to furnish as
      watchman, guard, patrolman, security systems service,
      courier service. armored car service, guard dog service,
      or other person to protect persons, or property or to
      prevent theft, loss, embezzlement, misappropriation,   or
      concealment of any goods, wares, merchandise, money,
      bonds, stocks, notes, documents, papers, or property
      of any kind or who performs the service of a watchman,
      guard, patrolman, or other person for these purposes,
      but including managers as defined under Section 19 of
      this Act. ”

        Even though there appears to be some overlapping between the functions
included by $16 (b)(2) in the classification of a Class B license; on theone
hand, and the definition of a “private patrol security ,operator or operator
of ,a private patrol service” in $ 2(2) of the definitions,on the other hand, it
is our opinion that it was the intent of ! 16(b)(2) to make Class B inclusive
of all operations covered by the Act except those in Class A: private
detective 6r private investigator.

       Subsections (5), (6). (7), and (9) of 5 2 define, respectively,   “armored
car service”,   “couripr service”,    “securities system service”, and .“guard
dog service”.    It is, our opinion that each of these is included within the
business of a Class B license.      The answer to your first question therefore
is that the issuance of a Class B license authorizes its holder to engage in
all of the services enumerated in subsections 2, 5,6,7 and 9 of § 2.




                                                                                    I




                                    p. a74
The Honorable Thomas W. Brown, page 3 (Ho!87)



       Section 3 of the Act sets out general qualifications for a license
applicant. Subsection (a) requires that an applicant for a license must
be at least 21 years of age, be a citizen of the United States, be of,gnod
moral character and temperate habits and not a convicted felon, and
comply with all other reasonable qualifications that the Board may fix
by rule. Subsection (b) defines additional qualificationafar    an applicant
for a license as a private investigator or a private detective-a Class
A license.   Subsection (c) provides:

              “An applicant, or his manager, for a license
      as a private patrol operator shall have tw.o(2) consecutive
      years experience prior to the date of said applicationas
      a patrolman, guard, watchman, security systems service
      operator or employee, or requirements as shall be set by
      the Board. ”

       As we read $ 2(2) it equates “private patrol security operator” with
“operator of a private patrol service”.    We see no difference between
“operator of a private patrol service” and “private patrol operator”.      We
find nothing in the Act to indicate an intention on the part of the Legislature
that the terms should have different meanings and in our opinion, the term
“private ‘patrol security ‘operator” as used in $2(2) is the same as the..
“private patrol operator” referred to in 5 3(c).

      The Act provides only three licenses.     Those which do not fall
under the Class A license, necessarily fall within Class B since Class
C incorporates both Class A and Class B. The operator of a “security
system service” is not a private investigator as defined in 5 2(3). There-
fore, the only license for which a person desiring to operate a “security
system service” may apply‘is a Class B license issued tobusinesses
defined in $ 2(2). It is our opinion therefore, that such an applicant
must meet the experience requirements set out in $ 3(c).

                             SUMMARY

              A Class B license issued pursuant to the Private
      Investigators and Private Security Agency Act authorizes
      the licensee to engage in the various businesses described




                                  p. 875
.




    The Honorable Thomas W. Brown, page 4 (H-187)




         in subsections (2), (5), (6), (7) and (9) of § 2 of the Act.
         Among the qualifications for such a license is the
         experience required by $ 3 (c) of the Act. An applicant
         for a license to operate a “security system~service” must
         have a Class B or a Class C license and, in either event,
         must meet the experience requirements of 5 3(c).

                                                  vevepytruly yours.




                                                  Attorney ,General! of Texas




    52&?-J&
    DAVID M. KENDALL,      Chairman
    Opinion Committee




                                      p. 876